Citation Nr: 0011207	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right inguinal hernia, to include as secondary to the 
service-connected residuals of a left inguinal hernia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left upper 
extremity disability, to include a torn rotator cuff.

3.  Entitlement to a compensable rating for residuals of a 
left inguinal hernia. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and January 1997 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In the January 11, 2000, supplemental statement of the case, 
entitlement to a compensable rating for residuals of a left 
inguinal hernia was listed as an issue.  In his January 25, 
2000, VA Form 9, the veteran indicated that he was appealing 
all issues in the latest statement of the case and noted that 
his January 21, 2000, VA fee-basis examination would support 
his claim.  Also, in a January 25, 2000, statement of the 
local representative, entitlement to a compensable rating for 
residuals of a left inguinal hernia was listed as an issue.  
Therefore, the issues are as stated on the title page. 

In the September 1999 remand, it was noted that, in a January 
1999 statement, the veteran indicated that an unspecified 
disorder of the groin, scrotum, and testes along with 
bilateral hydrocele should all be service connected.  This 
matter is again referred to the RO for appropriate action.

The issues of entitlement to service connection for residuals 
of a right inguinal hernia, to include as secondary to the 
service-connected residuals of a left inguinal hernia, and 
entitlement to a compensable rating for residuals of a left 
inguinal hernia will be addressed in remand below.


FINDINGS OF FACT

1.  In an unappealed November 1989 rating decision, the RO 
denied the reopening of the claim of entitlement to service 
connection for a left upper extremity disability.

2.  The evidence received since November 1989 does not 
include competent evidence that the veteran's left upper 
extremity disability had its onset during active service, 
that arthritis of the left shoulder was compensably 
manifested within one year of active service, or that his 
current left upper extremity disability is otherwise related 
to his military service; the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for a left upper extremity disability.


CONCLUSIONS OF LAW

1.  The November 1989 decision of the RO denying the 
reopening of the claim of entitlement to service connection 
for a left upper extremity disability is final.  38 U.S.C. 
§ 4005(c) (1988) (recodified at 38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 19.192 (1989).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a left upper extremity disability, to include 
a torn rotator cuff.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an April 1987 decision, the Board denied service 
connection for a left upper extremity disability on the basis 
that there was no evidence of a left upper extremity 
disability that was related to active service.  The evidence 
of record at the time of that Board decision included service 
medical records and a transcript of a July 1986 hearing.  

Service medical records reveal that on entrance examination 
there were no musculoskeletal defects.  On July 4, 1944, 
during battle, the veteran jumped over a hedge to protect 
himself from missiles.  He bruised his left side and groin.  
On July 5, 1944, he underwent a hernioplasty for a left 
inguinal hernia.  On July 6, 1994, there was a diagnosis of a 
contusion of the left anal region.  A physical examination on 
July 7, 1944, revealed moderate tenderness of the left groin.  
On November 11, 1944, the veteran was wounded in action.  He 
had a shell fragment lacerating wound to the upper lid of 
left eye.  On the service separation examination, there were 
no musculoskeletal defects noted.  

At a July 1986 hearing, the veteran testified that he injured 
his left shoulder on July 4, 1944.  He said that the left 
shoulder had bothered him since that injury, but that it had 
gotten worse in the last three or four years.  The veteran 
indicated that, until three years ago, he had never been 
treated by a doctor for his left shoulder disability.  July 
1986 Transcript. 

In a November 1989 rating decision, the RO held that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a left upper extremity disability.  
The additional evidence of record included VA medical records 
from 1987 to 1989.  These VA medical records reveal that the 
veteran had limited range of motion in the left shoulder.

The evidence that has been received since November 1989 
includes copies of service medical records, an Office of the 
Surgeon General report, VA medical records from 1993 to 1996, 
an April 1997 statement of a VA doctor, a transcript of an 
October 1997 hearing held at the RO before a hearing officer, 
a December 1997 statement from the veteran's brother, and a 
March 1998 VA examination. 

On a copy of the veteran's separation examination submitted 
by the veteran, he noted that his VA doctor did not say that 
the left shoulder disorder was not related to service.  The 
Office of the Surgeon General report revealed that the 
veteran was injured in combat in July 1944.  He had wounds of 
the inguinal region and groin.  

VA medical records reflect that, in January 1995, X-rays of 
the left shoulder revealed a calcific density in the region 
of the bicipital groove, which was consistent with calcific 
tendinitis.  On April 28, 1995, the veteran reported that he 
originally injured his left shoulder in 1944, but that there 
had been an increase in pain in the past three or four years.  
The assessment of the examining medical professional was 
adhesion capsulitis of the left shoulder with 
acromioclavicular joint degenerative joint disease.  The 
veteran was referred for an orthopedic consultation.  On May 
26, 1995, at the orthopedic consultation, the veteran 
reported that he had intermittent left shoulder pain since an 
injury in 1944.  The impression of the examining medical 
professional was left shoulder capsulitis.  In September 
1996, the assessment was left impingement syndrome with 
possible adhesive capsulitis.  X-rays of the left shoulder 
taken that month revealed degenerative arthritis of the 
shoulder involving the acromioclavicular joint and, to a 
lesser extent, the glenohumeral joint.  In October 1996, the 
assessments were subacromial impingement with cuff 
tendinitis, acromioclavicular degenerative joint disease, and 
doubt rotator cuff tear.  

In October 1996, the veteran's claim was remanded for 
consideration of 38 U.S.C.A. § 1154(b) (West 1991).

In an April 1997 statement, a VA doctor indicated that the 
veteran was currently being treated for left shoulder 
acromioclavicular joint arthritis and rotator cuff 
impingement syndrome.

At an October 1997 hearing, the veteran testified that he 
injured his left shoulder in combat at the same time that he 
injured his groin.  However, he did not report the injury to 
his left shoulder because the pain in the groin was more 
severe.  He said that he did not know whether he was treated 
for it at that time.  The veteran noted that he always had a 
knot in his shoulder after the in-service injury, but that 
the left shoulder problem had now become severe.  He said 
that he was treated for his left shoulder disorder at the 
West Los Angeles, California, VA Medical Center in 1948 or 
1949.  October 1997 Transcript.

In a December 1997 statement, the veteran's brother indicated 
that the veteran had a bone in the left shoulder that 
protruded, which was caused by being thrown on the left side 
during combat in 1944.

On a March 1998 VA examination, the veteran reported that he 
had shrapnel wounds in the left eyelid and groin area in July 
1944.  He also indicated that, on November 11, 1944, he had 
additional shrapnel wounds, which resulted in a fracture to 
the left shoulder.  He reported that he had restricted 
movement in his shoulder from the shrapnel wounds in 1944.  
Physical examination revealed that the reflexes in the upper 
extremities were 2+.  The veteran was unable to extend his 
left arm or elbow, and he had a decreased left hand grip.  
The diagnosis was degenerative joint disease of the left 
shoulder.

In September 1999, the veteran's claim was again remanded to 
locate any VA medical records from the late 1940s.  
Subsequent to the remand, the West Los Angeles, California, 
VA Medical Center indicated all medical records for the 
veteran were transferred to the Los Angeles, California, VA 
Outpatient Clinic.  It was later noted that there were no 
records in the archives for the veteran and that the only 
available records were already associated with the claims 
file. 

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).  
If a veteran had 90 days or more of service during wartime or 
after December 31, 1946, and if arthritis is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that an injury or disease was 
incurred in 
or aggravated by active service.  This presumption is 
rebuttable by clear and convincing evidence to the contrary.  
Id. at 393; Kessel v. West, 13 Vet. App. 9 (1999).  However, 
the veteran still must present medical evidence that relates 
the current disability to the in-service injury or disease.  
Kessel, 13 Vet. App. at 17; Wade v. West, 11 Vet. App. 302 
(1998).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 4005(c) (1988) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.192 (1989) (now 38 C.F.R. § 20.1103 (1999)).  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  Accordingly, the veteran needs to 
present evidence that a current left upper extremity 
disability is related to active service.  Specifically, he 
needs to present evidence that his left upper extremity 
disability had its onset during active service, that his 
arthritis of the left shoulder was compensably manifested 
within one year of active service, or that his current left 
upper extremity disability is otherwise related to the 
veteran's military service.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court")  has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions of medical causation cannot be a basis to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Also, evidence, which is simply information 
recorded by a medical examiner and not enhanced by any 
additional medical comment by that examiner, is not 
"competent medical evidence."  Such evidence does not enjoy 
the presumption of truthfulness accorded by Justus (for 
purposes of determining whether new and material evidence has 
been submitted) because a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Analysis

The copies of the service medical records submitted since the 
September 1989 rating decision are cumulative evidence; they 
were previously considered by the Board in April 1987.  The 
veteran's notation on a photocopy of his separation 
examination report- noting that his VA doctor did not 
indicate that his left shoulder disability was not related to 
active service - is new, but not material.  It is simply 
argument by a lay person and is not competent medical 
evidence of a relationship between a current disorder and 
active service.  See Espiritu, 2 Vet. App. at 494-95.  The 
Office of the Surgeon General report is new, but not 
material.  It does not even pertain to the veteran's upper 
extremity/shoulder.  See 38 C.F.R. § 3.303 (1999).  It merely 
notes that he had wounds in the inguinal area and groin.

The 1995 and 1996 VA treatment records, the April 1997 VA 
doctor's statement, and the March 1998 VA examination are 
new, but not material.  None of these documents contains a 
evidence or medical opinion relating the veteran's current 
left upper extremity/shoulder disability to his reported 
continuity of symptomatology or to active service, including 
a 1944 combat injury.  See 38 C.F.R. § 3.303.  Although two 
of the outpatient records reflect the veteran's reporting of 
having had symptoms since an injury in 1944, those notations 
are simply information recorded by medical professionals and 
are not enhanced by any additional medical comment.  Neither 
examining medical professional related the reported continued 
symptomatology to the diagnosed current disorder.  Likewise, 
on the March 1998 VA examination, the veteran reported that 
he had shrapnel wounds in 1944, which resulted in a fracture 
of the left shoulder and current restricted movement of the 
left shoulder.  However, the March 1998 VA examiner did not 
relate the degenerative joint disease of the left shoulder to 
the veteran's reported history.  Thus, those notations are 
not competent medical evidence of relationship between the 
current left upper extremity/shoulder disability and active 
service or the reported continued symptomatology.  See 
LeShore, 8 Vet. App. at 409. 

The testimony of the veteran at his October 1997 hearing and 
the December 1997 statement of the veteran's brother are new, 
but not material.  Both the veteran and his brother are 
competent to report symptoms.  However, it has not been shown 
that either of them has medical expertise.  Thus, the 
veteran's testimony about the continuity of symptomatology is 
not competent medical evidence of a nexus between any such 
symptoms and a current disability and cannot be a basis to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray, 5 Vet. App. 
at 214; Espiritu, 2 Vet. App. at 494-95.  Likewise, the 
veteran's brother's assertion that the veteran had a 
protruding bone in the left shoulder due to an in-service 
injury is not competent medical evidence of a relationship 
between a current disability and active service and cannot be 
a basis to reopen a claim under 38 U.S.C.A. § 5108.  Moray, 5 
Vet. App. at 214; Espiritu, 2 Vet. App. at 494-95.

With regard to the application of 38 U.S.C.A. § 1154 (West 
1991), the veteran is a combat veteran and has alleged that 
he injured his left shoulder in combat.  Thus, there is a 
factual presumption that the veteran had an in-service left 
shoulder injury. Collette, 82 F.3d at 393; Kessel, 13 Vet. 
App. at 17.  Yet, that presumption is not necessary for 
determining whether new and material evidence has been 
submitted to reopen this claim because credibility of the 
evidence, although not its weight, is to be presumed.  
Justus, 3 Vet. App. at 513.  For purposes of reopening his 
claim, he must present competent medical evidence that his 
current disability is related to an in-service combat injury, 
which is also required under 38 U.S.C.A. § 1154 (West 1991).  
Kessel, 13 Vet. App. at 17; Wade, 11 Vet. App. at 306.  In 
this case, the veteran has not presented such evidence.
 
Other Considerations

The Board recognizes that the Court, in Graves v. Brown, 8 
Vet. App. 522 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  In Beausoleil v. Brown, 8 Vet. App. 459 (1996) and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
the Court found a duty to further assist in the development 
of the evidence when the veteran has reported the existence 
of evidence which could serve to render a claim well-
grounded.  By analogy, such duty would appear to be triggered 
where a veteran has identified evidence that could serve to 
reopen a claim.  

The facts and circumstances of this case are such that no 
further action is warranted.  At his July 1986 hearing, the 
veteran testified that, until three years ago, he had never 
been treated by a doctor for his left shoulder disability.  
However, at his October 1997 hearing, the veteran testified 
that he was treated for his left shoulder disorder at the 
West Los Angeles, California, VA Medical Center in 1948 or 
1949.  The Board remanded the claim in September 1999 for the 
RO to obtain any VA medical records from the late 1940s.  It 
was determined that there were no available VA medical 
records from the 1940s.  Thus, the RO complied with the 
directives of the September 1999 remand, and there is no 
further duty to assist under 38 U.S.C.A. § 5103 (West 19991).  
See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the October 1997 hearing 
noted the type of evidence that was lacking.  Thus, there was 
compliance with 38 C.F.R. § 3.103(c)(2) (1999).  See Stuckey, 
13 Vet. App. at 177; Costantino, 12 Vet. App. at 520.

As to the copies of the service medical records including the 
veteran's statement on a photocopy of his separation 
examination that were faxed to the RO, it is unclear whether 
these records were received and reviewed by the RO prior to 
the January 11, 2000, supplemental statement of the case.  
However, as previously noted, the copies of the service 
medical records are duplicate evidence and the statement of 
the veteran was simply argument.  Therefore, another 
supplemental statement of the case does not need to be 
issued.  See 38 C.F.R. § 19.31 (1999).




ORDER

New and material evidence to reopen the claim for service 
connection for a left upper extremity disability, to include 
a torn rotator cuff, has not been received and the 
application to reopen the claim is denied.


REMAND

On January 11, 2000, the RO issued a supplemental statement 
of the case on the issues of service connection for residuals 
of a right inguinal hernia and a compensable rating for 
residuals of a left inguinal hernia.  On January 21, 2000, 
the veteran underwent a VA fee-basis examination with regard 
to his inguinal hernias.  On January 25, 2000, the veteran 
submitted a VA Form 9 with enclosed medical evidence.  He 
indicated that if the RO denied his claims, then he waived 
further local review and wanted his claims file forwarded to 
the Board as soon as possible.  However, there is no 
indication that the RO reviewed the January 21, 2000 VA fee-
basis examination report or the additional medical evidence 
submitted by the veteran.  The RO also did not issue a 
subsequent supplemental statement of the case.  When 
additional pertinent evidence is received after the latest 
supplemental statement of the case, another supplemental 
statement of the case must be issued.  See 38 C.F.R. § 19.31 
(1999).  The January 25, 2000, VA Form 9 was not a waiver of 
that right. 

Moreover, the enclosed medical evidence with the January 25, 
2000, VA Form 9 indicates that the veteran had been recently 
treated at the VA outpatient clinic at East Temple Street in 
Los Angeles, California.  Specifically, he underwent an 
ultrasound of the scrotum on December 9, 1999.

In view of the above, the case must be remanded again for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.   The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his bilateral inguinal hernias since June 
1997.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  
In any event, the RO should obtain any 
additional records from the VA outpatient 
clinic at East Temple Street in Los 
Angeles, California.

3.  After the development requested has 
been completed to the extent possible, 
the RO should review the case and 
determine whether additional development 
is necessary.  Any such additional 
development should be undertaken.  The RO 
should then evaluate the veteran's claims 
with consideration of all evidence added 
to the file since the last supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, with any applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



